            Case 3:20-cv-01035-SI    Document 48    Filed 07/16/20   Page 1 of 4




Matthew Borden, pro hac vice application pending
borden@braunhagey.com
J. Noah Hagey, pro hac vice application pending
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, pro hac vice application pending
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs

                              UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                    PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington             Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                    STIPULATED PRELIMINARY
LEWIS-ROLLAND; KAT MAHONEY;                    INJUNCTION
SERGIO OLMOS; JOHN RUDOFF;
ALEX MILAN TRACY; TUCK
WOODSTOCK; JUSTIN YAU; and those
similarly situated,
                Plaintiffs,
       v.
CITY OF PORTLAND, a municipal
corporation; and JOHN DOES 1-60, officers
of Portland Police Bureau and other agencies
working in concert,
                Defendants.



PAGE 1 – STIPULATED PRELIMINARY INJUNCTION
            Case 3:20-cv-01035-SI       Document 48       Filed 07/16/20      Page 2 of 4




       Plaintiffs and defendant City of Portland (“the City”) hereby jointly stipulate to the

following preliminary injunction:

       1.       The City and its agents and employees, including but not limited to the Portland

Police Bureau and all persons acting under the direction of the Portland Police Bureau

(collectively, “the Police”), are enjoined from arresting, threatening to arrest, or using physical

force directed against any person whom they know or reasonably should know is a Journalist or

Legal Observer (as explained below), unless the Police have probable cause to believe that such

individual has committed a crime. For purposes of this Order, such persons shall not be required

to disperse following the issuance of an order to disperse, and such persons shall not be subject

to arrest for not dispersing following the issuance of an order to disperse. Such persons shall,

however, remain bound by all other laws.

       2.       The Police are further enjoined from seizing any photographic equipment, audio-

or video-recording equipment, or press passes from any person whom they know or reasonably

should know is a Journalist or Legal Observer (as explained below), or ordering such person to

stop photographing, recording, or observing a protest, unless the Police are also lawfully seizing

that person consistent with this Order. Except as expressly provided in Paragraph 3 below, the

Police must return any seized equipment or press passes immediately upon release of a person
from custody.

       3.       Pursuant to ORS 133.623, if Police seize property from a Journalist or Legal

Observer lawfully arrested under this Order, they shall, as soon thereafter as is reasonably

possible, make a written list of things seized and furnish a copy to the Journalist or Legal

Observer. If equipment seized in connection with an arrest of a Journalist or Legal Observer

lawfully seized under this Order is needed for evidentiary purposes, Police shall promptly seek a

search warrant, subpoena, or other court order for the same. If said search warrant, subpoena, or

court order is denied, or equipment seized in connection with an arrest is not needed for

evidentiary purposes, police shall immediately return it to its rightful possessor. Pursuant to ORS

133.633, Journalists or Legal Observers may seek return of property seized through a state-court


PAGE 2 – STIPULATED PRELIMINARY INJUNCTION
              Case 3:20-cv-01035-SI       Document 48         Filed 07/16/20    Page 3 of 4




motion, through which the state court will make a determination whether the property can be

returned prior to the conclusion of a criminal investigation or criminal proceeding.

        4.        To facilitate the Police’s identification of Journalists protected under this Order,

the following shall be considered indicia of being a Journalist: visual identification as a member

of the press, such as by carrying a professional or authorized press pass or wearing a professional

or authorized press badge or distinctive clothing that identifies the wearer as a member of the

press. These indicia are not exclusive, and a person need not exhibit every indicium to be

considered a Journalist under this Order. The Police shall not be liable for unintentional

violations of this Order in the case of an individual who does not carry a press pass or wear a

press badge or distinctive clothing that identifies the wearer as a member of the press.

        5.        To facilitate the Police’s identification of Legal Observers protected under this

Order, the following shall be considered indicia of being a Legal Observer: wearing a green

National Lawyers’ Guild issued or authorized Legal Observer hat (typically a green NLG hat) or

wearing a blue ACLU issued or authorized Legal Observer vest.

        6.        The Police may issue otherwise lawful crowd-dispersal orders for a variety of

lawful reasons. The Police shall not be liable for violating this Order if a Journalist or Legal

Observer is incidentally exposed to crowd-control devices after remaining in the area where such
devices were deployed after the issuance by the Police of an otherwise lawful dispersal order.

        7.        Plaintiffs need not provide any security.

        8.        This Order shall expire on Friday, October 30, 2020, unless otherwise extended

by stipulation of the parties.

        9.        This stipulation is without prejudice to the respective legal positions of the parties

and without any party waiving any argument or the right to request modifications or

clarifications of the injunction as circumstances may warrant.

        \\\

        \\\

        \\\


PAGE 3 – STIPULATED PRELIMINARY INJUNCTION
         Case 3:20-cv-01035-SI        Document 48      Filed 07/16/20      Page 4 of 4




       So stipulated:

Dated: July 16, 2020                                By: /s/ Athul K. Acharya
                                                    Athul K. Acharya, OSB No. 152436
                                                    Matthew Borden, pro hac vice pending
                                                    J. Noah Hagey, pro hac vice pending
                                                    Gunnar K. Martz, pro hac vice pending
                                                    BRAUNHAGEY & BORDEN LLP

                                                    Kelly K. Simon, OSB No. 154213
                                                    ACLU FOUNDATION OF OREGON

                                                    Attorneys for Plaintiffs

                                                    By: /s/ Denis M. Vannier
                                                    DENIS M. VANNIER, OSB# 044406
                                                    Senior Deputy City Attorney
                                                    NAOMI SHEFFIELD, OSB# 170601
                                                    Deputy City Attorney
                                                    RYAN C. BAILEY, OSB# 130788
                                                    Deputy City Attorney
                                                    YOUNGWOO JOH, OSB# 164105
                                                    Assistant Deputy City Attorney

                                                    Attorneys for Defendant City of Portland




       The Court adopts the above Stipulated Preliminary Injunction in this action.

       IT IS SO ORDERED.

Dated: _____________
                                                       Honorable Michael H. Simon




PAGE 4 – STIPULATED PRELIMINARY INJUNCTION
